DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1-24 are pending. 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mertes on 8/4/2022.
The application has been amended as follows:
1.  (Currently Amended) A hearing assistance device, comprising: hearing assistance electronics in a housing configured to be worn above or behind an ear of a wearer, wherein the hearing assistance electronics are configured to receive power from a power supply within the housing; an ear piece configured to be worn in the ear of the wearer; and a processing component within the ear piece configured to receive power from the power supply using a wired connection, to perform functions in the ear piece including processing sensor signals received from a sensor at the ear piece, and to convert acoustic signals received by a microphone and a telecoil into a digital data stream to be transferred to a second processing component of the hearing assistance electronics in the housing using the wired connection, wherein the ear piece includes a giant magnetoresistive (GMR) sensor configured to be used with the processing component for switching to provide power conservation.  

19. (Currently Amended) A method, comprising: providing a processing component within an ear piece of a hearing aid to perform functions in the ear piece including processing sensor signals received from a sensor at the ear piece, and to convert acoustic signals received by a microphone and a telecoil into a digital data stream to be transferred to a second processing component of hearing assistance electronics in a housing using a wired connection, the hearing assistance electronics in the housing configured to be worn above or behind an ear, wherein the processing component is configured to receive power from a power supply within the housing using the wired connection, wherein the sensor includes a giant magnetoresistive (GMR) sensor configured to be used with the processing component for switching to provide power conservation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Prior Art of record fails to teach a hearing assistance device and method, comprising: hearing assistance electronics in a housing configured to be worn above or behind an ear of a wearer, wherein the hearing assistance electronics are configured to receive power from a power supply within the housing; an ear piece configured to be worn in the ear of the wearer; and a processing component within the ear piece configured to receive power from the power supply using a wired connection, to perform functions in the ear piece including processing sensor signals received from a sensor at the ear piece, and to convert acoustic signals received by a microphone and a telecoil into a digital data stream to be transferred to a second processing component of the hearing assistance electronics in the housing using the wired connection, wherein the ear piece includes a giant magnetoresistive (GMR) sensor configured to be used with the processing component for switching to provide power conservation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 8, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653